DECISION
The application of the above-named defendant for a review of the sentence of 20, 20 and 20 years, imposed on the 29th of August, 1953, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) The third, and last, sentence of 20 years be reduced to 13 years.
The reason for the above decision is that without any previous criminal record, the prisoner was given 3 consecutive sentences each on one count of infamous crime against nature and two counts of rape. He is now 51 years of age and has served about 14% years. In view of the absence of a previous record, the total of the 3 sentences appears to be unusually long. This, combined with his age, the time he has served, and his record of good conduct in the Prison, make it appear reasonable to reduce his last sentence as directed.
SENTENCE REVIEW DIVISION
Victor H. Fall, chairman; Philip C. Duncan, Paul G. Hatfield.
The action taken herein is not to be construed as being any indication whatever that the Sentence Review Division feels the same should influence, in any way, any other official, board or person.